Citation Nr: 1403302	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits. 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant's DD Form 214 reflects he was inducted in November 1967 and discharged from service in October 1969.  He is shown to have had non-pay periods of time lost from March to April 1968, June 1968 to March 1969, April 1969 to July 1969, and July 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  During his service, the appellant had non-pay periods from March to April 1968, June 1968 to March 1969, April 1969 to July 1969, and July 1969 to October 1969, due to AWOL and confinement. 

2.  The appellant was not insane at the time of the offenses.

3.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A December 2009 letter advised the Veteran of the evidence necessary to support his claim.  He was invited to submit evidence and told that he was entitled to a personal hearing.  He was told that VA had taken action to obtain records from the service department.

In March 2010 the Veteran was advised of the evidence used to decide his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service department records have been obtained and associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board notes that the appellant was not provided an examination nor was a medical opinion obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The appellant has not presented the requisite competent evidence that he was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Here, the Veteran does not contend, nor does the record show that he was insane at the time of the in-service offenses leading to his discharge.  Thus, an examination is not warranted.

Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Accordingly, the Board will address the merits of the claim.

Analysis

As noted, the appellant had non-pay periods of time lost from March to April 1968, June 1968 to March 1969, April 1969 to July 1969, and July 1969 to October 1969.  An August 1969 statement by the Fort Sill Stockade Chaplain indicates that the appellant had two previous convictions by Courts Martial for AWOL and was in pre-trial confinement charged with a similar offense.  The Chaplain noted that the appellant had served approximately four months of good time since he was drafted in November 1967.  He indicated that the appellant had a wife and three dependents, and that his wife was again pregnant.   He further noted that severe financial hardships on the part of the appellant's family had had a direct influence on the amount of time that he had spent AWOL.  However, he also indicated that the appellant seemed temperamentally unsuited for military service and had not been able to adjust to the military environment.  He expressed his belief that the appellant had little potential for any useful military service, and recommended his discharge.

A subsequent August 1969 psychiatric evaluation report indicates that a detailed psychiatric study was conducted, revealing a well-oriented male with intact memory.  Judgment was intact and there was no evidence of thought disorder, delusion, or hallucinations.  Affect was stable and appropriate.  The appellant related his AWOL to not being able to stand the Army.  The provider concluded that the appellant was mentally responsible both to distinguish right from wrong and to adhere to the right.  He noted that the appellant had the mental capacity to understand and participate in board proceedings.  He determined that the appellant had no disqualifying mental or physical disease or defect sufficient to warrant discharge through medical channels.  He concluded that the appellant would continue to be a non-effective soldier throughout his tour of duty.

A September 1969 memorandum from the appellant's commander indicates that he had been recommended for separation for violation of the Uniform Code of Military Justice.  This memorandum notes that the appellant was dropped from the rolls and considered a deserter three times from his induction in November 1967 to July 1969.  He was noted to have approximately 525 days of bad time due to AWOL and confinement.  The memorandum indicated that the appellant's chronic violation of the UCMJ, his dislike for military service, a lack of self-motivation, and negative attitude toward the military were the bases for separation for unfitness.  

A September 1969 counseling letter indicates that the appellant was advised that in the event of a general discharge under honorable conditions or as the result of an undesirable discharge under conditions other than honorable, he might be ineligible for many or all benefits as a appellant under both federal and state laws, and that he could expect to encounter substantial prejudice in civilian life.  A statement signed by the appellant the same date indicates his understanding of the matters upon which he was counseled.  

In an undated written statement, the appellant indicated that his conscience would not allow him to help fight the war in Vietnam.  He stated that he became a "nervous disaster" trying to motivate himself to kill and forget about his family problem.  He noted that he made several attempts to have his military occupational specialty changed, but that his requests were declined.  He indicated that he tried to get a hardship discharge but his wife was never able to obtain all of the necessary documents so that it coulod be processed.  He stated that he reached the point where he could no longer cope and went AWOL.

A May 1977 memorandum from the Department of Defense Discharge Review Program provided guidance pertaining to the requested upgrade of the appellant's discharge.  He was invited to submit additional information in support of his request.

In July 1977 the appellant's request for an upgraded discharge was denied.  The Discharge Review Board determined that the appellant did not meet the primary criteria for upgraded discharge.

In September 2009 the VA Home Loan Eligibility Center notified the Muskogee RO that the appellant had applied for VA home loan benefits.  The RO was requested to make a character of discharge determination.

In December 2009, the appellant submitted a statement explaining the circumstances surrounding his periods of AWOL.  He noted that his wife was unable to support the family in his absence, and that he applied for a hardship discharge.  He stated his belief that the time that he served on active duty was honorable.  

In February 2010 the RO determined that the appellant's character of discharge was not considered honorable for VA purposes.  

In his April 2010 notice of disagreement, the Veteran argued that he had not been discharged under any of the conditions enumerated in 38 C.F.R. § 3.12(c) or 38 U.S.C. § 5303(a).  In his January 2011 substantive appeal, he asserted that VA had misapplied § 3.12 to the facts of his case.  He maintained that his military records showed that he was unable to adjust to military service.

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2013).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12  is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).

Per VA regulations, an 'insane' person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) (2013); 38 U.S.C.A. § 5303 (West 2002 & Supp. 2013).  The appellant has not contended and the record does not show that any of these situations apply.

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(6) (2013).  The record shows that the appellant had various periods of AWOL and confinement during service, constituting 525 days of bad time.  His periods of AWOL are well short of the 180 days required for the period of AWOL to satisfy the regulatory criteria.  38 C.F.R. § 3.12(c)(6).
  
The appellant's periods of absence and confinement, however, are still relevant with regard to the question of willful and persistent misconduct.  AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  The Board may look at the totality of the circumstances, including factors other than the appellant's own statements.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  In this case, the appellant was discharged from service for unfitness, following various periods of AWOL, general courts martial, and a determination that he had a general dislike for military service, a lack of self-motivation, and a negative attitude toward the military.

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a veteran (with a qualifying discharge).  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21   (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  Consequently, the appellant has no legal entitlement to the VA benefits he seeks, and his claim must be denied.  38 C.F.R. § 3.12(d) (2013).  As the preponderance of the evidence is against the appellant's claim, it must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge is a bar to VA benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


